OPINION This matter having come before this Court on June 5, 1985, after completion of disciplinary proceedings conducted pursuant to NMSA 1978, Rules Governing Discipline (Repl.Pamp.1983 and Supp.1984), wherein Attorney Charles W. Rawson was found to have engaged in conduct involving carelessness, negligence, conflicts of interest, and failure to maintain a trust account and appropriate records of client funds, the Court adopts the findings and conclusions of the Disciplinary Board and adopts the Board’s recommendations with modifications. The hearing committee and the Disciplinary Board found that Rawson displayed a total lack of knowledge and understanding of his obligations to maintain a trust account, to keep appropriate records of client funds, and to properly account for these funds to clients. He also failed to recognize and disclose a developing conflict of interest to his clients, the LaVictoires. Rawson's course of conduct in these matters reflects adversely upon his fitness to practice law in violation of NMSA 1978, Code of Prof.Resp. Rule 1-102(A)(6) (Repl. Pamp.1982). The hearing committee’s recommendation was that Rawson be suspended for a period of one year pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(a)(2) (Repl.Pamp. 1983), and that the suspension be deferred pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(b)(1) (Repl. Pamp. 1983), and that Rawson be placed on probation under specified conditions. The Board panel recommended that the period of suspension be increased to fifteen months of which only twelve months would be deferred, leaving Rawson with an actual suspension of three months. Because the hearing committee found and the Disciplinary Board agrees that Rawson’s acts were not fraudulent or done with intent to deceive, the Court agrees with the hearing committee’s recommendation. IT IS THEREFORE ORDERED that Charles W. Rawson be and hereby is suspended for a period of one year from the practice of law pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(a)(2) (Repl.Pamp.1983). IT IS FURTHER ORDERED THAT the one year period of suspension be deferred and that Rawson be placed on probation for a period of one year pursuant to NMSA 1978, Rules Governing Discipline, Rule 11(b)(1) (Repl.Pamp.1983), commencing on August 1, 1985, under the following conditions: a. During the period of probation, Raw-son shall not commit any violation of any provision of the New Mexico Code of Professional Responsibility or its successor Rules. b. During the period of probation, Raw-son shall accept instruction by a practicing attorney recommended by Disciplinary Counsel and engaged in the regular practice of corporate law in the areas of general corporate law practice, fee agreements with corporate clients, the potential for conflicts of interest with corporate clients, and the disciplinary rules relating to loans by a lawyer to a corporate client. Counsel has recommended Marian Matthews, Esq., of Albuquerque, and Ms. Matthews is hereby appointed to this position. A letter from Ms. Matthews certifying to the satisfactory instruction to Rawson in these areas shall be submitted to Disciplinary Counsel prior to the completion of the period of probation. c. During the period of probation, Raw-son shall create a trust account funded by $100 of his own funds and accept instruction from Ms. Matthews on the correct procedures for maintaining and auditing his trust account. A letter from her certifying to the satisfactory instruction to Rawson in maintaining and auditing his trust account shall be submitted to Disciplinary Counsel prior to the completion of the period of probation. d. -During the period of probation, Raw-son shall submit to, and bear the expense of, two unannounced audits of his trust account and records, including corporate client records, to insure that his trust account and records are being maintained in a manner in compliance with the Rules of the Code of Professional Responsibility or its successor Rules. e. During the period of probation, Raw-son shall deposit $17,500 plus interest computed at the rate of 8% simple interest from July 10, 1981 to the date of deposit with the Clerk of the District Court for the Second Judicial District for the Clerk to place in a separate interest-bearing account for appropriate distribution in Cause No. CV-84-04284, El Syd, Inc., et al. v. Charles W. Rawson when that case is decided. f.Rawson shall take and receive a passing grade on the next Multi-State Professional Responsibility Examination given in New Mexico. Costs in this action in the amount of $1,771.70 are assessed against Rawson and should be paid to the Disciplinary Board no later than September 1, 1985. IT IS SO ORDERED.